In re Harmason, Willie T.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. L. Nos. 3-99-743, 3-98-575.
Granted for the sole purpose of transferring the pleading to the district court for its consideration. The district court is directed to provide this Court with a copy of its ruling and copies of its rulings made pursuant to earlier orders of this Court. See State v. Harmason, 00-1883 (La.8/23/00), — So.2d -; State v. Harmason, 00-1354 (La.5/26/00), 762 So.2d 630.